DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEIICHI (JP 2008002706).
Regarding claim 1,
Referring to Fig. 1, Seiichi teaches a refrigeration system 1 comprising: an evaporator 12 within which a refrigerant absorbs heat; a gas cooler/condenser 10 within which the refrigerant rejects heat; a compressor 4 operable to circulate the refrigerant between the evaporator and the gas cooler/condenser; a high pressure valve 16 operable to control a pressure of the refrigerant at an outlet of the gas cooler/condenser; and a controller 20 configured to: automatically generate a setpoint (e.g. a targeted valve opening of valve 16 which allows for a certain COP, see pars. 24-27, 36) for a measured or calculated variable of the refrigeration system (e.g. an optimum COP, see pars. 24-25, 31, 36) based on a 
Regarding claim 2,
Seiichi teaches wherein: the measured or calculated variable is a calculated COP of the refrigeration system (e.g. an optimum COP, see pars. 24-25, 31, 36); and the setpoint is a COP setpoint (e.g. a targeted valve opening of valve 16 which allows for a certain COP, see pars. 24-27, 36).
Regarding claims 5-6,
Seiichi teaches wherein the stored relationship between the measured temperature and the maximum estimated COP that can be achieved defines the maximum estimated COP that can be achieved as a direct function of the measured temperature (see pars. 24-25, 31, 36, see Figs. 6-7, 9), wherein the controller is configured to: determine the maximum estimated COP that can be achieved at each of a plurality of values of the measured temperature (e.g. as the temperature is measured multiple times across different temperature values), each value of the measured temperature and a corresponding value of the maximum estimated COP forming a two-dimensional data point (see Figs. 6-7, 9); and perform a regression process to generate the direct function using the two-dimensional data points (e.g. finding an optimal line or such that most closely relates to the two dimensional data points (see par. 24).
Regarding claim 7,
Seiichi teaches wherein: the measured or calculated variable is a measured pressure of the refrigerant at the outlet of the gas cooler/condenser (e.g. as measured by pressure sensor 28); and the 
Regarding claim 8,
Seiichi teaches wherein the stored relationship between the measured temperature and the maximum estimated COP that can be achieved defines a pressure of the refrigerant at which the maximum estimated COP can be achieved as a direct function of the measured temperature (see pars. 25-26, 28 wherein an actual temperature TGA is detected for the target valve opening).
Regarding claim 9,
Seiichi teaches wherein the controller is configured to: use the stored relationship to determine the pressure of the refrigerant at which the maximum estimated COP can be achieved as a direct function of the measured temperature (see pars. 25-26); and set the pressure setpoint to be equal to the pressure of the refrigerant at which the maximum estimated COP can be achieved (see pars. 25-26, 28).
Regarding claim 10,
Seiichi teaches wherein the controller is configured to generate the stored relationship by: determining, for each of a plurality of values of the measured temperature (e.g. when the temperature is measured multiple times), a calculated COP of the refrigeration system at each of a plurality of values of a pressure of the refrigerant at the outlet of the gas cooler/condenser (e.g. as the calculated COP is formed for each measurement); identifying, for each of the plurality of values of the measured temperature, a maximum of the calculated COP values and a corresponding value of the pressure of the refrigerant at which the maximum of the calculated COP values is achieved, each value of the measured temperature and the corresponding value of the pressure of the refrigerant forming a two- dimensional data point; and performing a regression process using the two-dimensional data points to generate a 
Regarding claims 11-12, 15-20,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Seiichi is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. As the prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiichi in view of Bersch (US 2010/0153057). 
Regarding claim 3,
Seiichi does not teach wherein the controller is configured to calculate the COP of the refrigeration system during online operation of the refrigeration system as a function of a change in enthalpy of the refrigerant across the evaporator and a change in enthalpy of the refrigerant across the compressor.
Bersch, directed to a method for the determination of a COP of a system, teaches wherein a controller 26 is configured to calculate a COP of the refrigeration system during online operation of the 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Seiichi by Bersch with the motivation of utilizing a method of determining a COP which is simpler, faster, and more precise (see Bersch par. 10). 
Regarding claim 4,
Seiichi as modified above teaches wherein the controller is configured to calculate the change in enthalpy of the refrigerant across the evaporator and the change in enthalpy of the refrigerant across the compressor based on measurements of the refrigerant obtained during the online operation of the refrigeration system (see Bersch abstract, pars. 50-52, 57, 59).
Regarding claims 13-14,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Seiichi as modified above is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. As the prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763